DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

 Claim Status
Claims 1-5, 7, 9-15, 17 and 19-28 are currently pending.  Claims 6, 8, 16 and 18 have been cancelled.
Allowable Subject Matter
Claims 1-5, 7, 9-15, 17 and 19-28 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 1,
In line 8, “networks” has been replaced with - - network - - 
Regarding claim 10,
In line 8, “networks” has been replaced with - - network - - 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,
The prior art fails to teach or to reasonably suggest:
A method of managing an output power delivered by an antenna of a near field communication (NFC) apparatus, the antenna being coupled to a NFC controller by a matching circuit, the method comprising:
providing the matching circuit with a first tuning capacitive network coupled in series between the NFC controller and the antenna and with a second tuning capacitive network coupled to the NFC controller and the antenna and to a reference terminal, wherein the first or second tuning capacitive network has a variable capacitive value;
determining tuning capacitive values of the first tuning capacitive networks to adjust a delivered output power at a desired level; and
setting the tuning capacitive values of the first tuning capacitive network to the tuning capacitive values, wherein determining the tuning capacitive values of the first tuning capacitive network comprises executing a search algorithm using measurements of respective sets of parameters of a plurality of capacitive values of the first tuning capacitive network, the search algorithm selecting the tuning capacitive values of the first tuning capacitive network based on the respective sets of measured parameters and a set of corresponding target parameters, and wherein selecting the tuning capacitive values of the first tuning capacitive network comprises determining a minimum of a weighting function of the respective sets of measured parameters and the sets of corresponding target parameters.

Regarding claim 10,
The prior art fails to teach or to reasonably suggest:
A method of managing an output power delivered by an antenna of a near field communication (NFC) apparatus, the antenna being coupled to a NFC controller by a matching circuit, the method comprising:
providing the matching circuit with a first tuning capacitive network coupled in series between the NFC controller and the antenna and with a second tuning capacitive network coupled to the NFC controller and the antenna and to a reference terminal, wherein the first or second tuning capacitive network has a variable capacitive value;
determining tuning capacitive values of the first tuning capacitive networks to adjust a delivered output power at a desired level;
setting the tuning capacitive values of the first tuning capacitive network to the tuning capacitive values, wherein determining the tuning capacitive values of the first tuning capacitive network comprises executing a search algorithm using measurements of respective sets of parameters of a plurality of capacitive values of the first tuning capacitive network, the search algorithm selecting the tuning capacitive values of the first tuning capacitive network based on the respective sets of measured parameters and a set of corresponding target parameters; and
selecting the search algorithm among a set of reference search algorithms.

Regarding claim 12,
The prior art fails to teach or to reasonably suggest:
 A near field communication (NFC) apparatus comprising:
a NFC controller;
an antenna coupled to the NFC controller through a matching circuit;
the matching circuit comprising a first tuning capacitive network coupled in series between the NFC controller and the antenna, and a second tuning capacitive network coupled to the NFC controller and the antenna and to a reference terminal;
a control circuit configured to determine tuning capacitive values of the first and second tuning capacitive networks to adjust a delivered output power at a desired level; and
a setting circuit configured to set the capacitive values of the first and second tuning capacitive networks to the tuning capacitive values;
wherein the control circuit comprises:
a measurement circuit configured to measure for a plurality of capacitive values of the first and second tuning capacitive networks, respective sets of parameters, and 
a software module configured to execute a search algorithm using the respective sets of measured parameters and select the tuning capacitive values of the first and second tuning capacitive networks based on the respective sets of measured parameters and a set of corresponding target parameters;
wherein the setting circuit comprises registers, wherein the control circuit is configured to store in the registers indications corresponding to the tuning capacitive values; and
wherein the setting circuit is configured to adjust the capacitive values of the first and second tuning capacitive networks in accordance with a content of the registers.

Regarding claim 19,
The prior art fails to teach or to reasonably suggest:
 A near field communication (NFC) apparatus comprising:
a NFC controller;
an antenna coupled to the NFC controller through a matching circuit;
the matching circuit comprising a first tuning capacitive network coupled in series between the NFC controller and the antenna, and a second tuning capacitive network coupled to the NFC controller and the antenna and to a reference terminal;
a control circuit configured to determine tuning capacitive values of the first and second tuning capacitive networks to adjust a delivered output power at a desired level; and
a setting circuit configured to set the capacitive values of the first and second tuning capacitive networks to the tuning capacitive values, wherein the control circuit comprises:
a measurement circuit configured to measure for a plurality of capacitive values of the first and second tuning capacitive networks, respective sets of parameters, and 
a software module configured to execute a search algorithm using the respective sets of measured parameters and select the tuning capacitive values of the first and second tuning capacitive networks based on the respective sets of measured parameters and a set of corresponding target parameters, wherein the software module is configured to determine a minimum of a weighting function of the respective sets of measured parameters and the set of corresponding target parameters.


Regarding claim 21,
The prior art fails to teach or to reasonably suggest:
 	A near field communication (NFC) apparatus comprising:
a NFC controller;
an antenna coupled to the NFC controller through a matching circuit;
the matching circuit comprising a first tuning capacitive network coupled in series between the NFC controller and the antenna, and a second tuning capacitive network coupled to the NFC controller and the antenna and to a reference terminal;
a control circuit configured to determine tuning capacitive values of the first and second tuning capacitive networks to adjust a delivered output power at a desired level; and
a setting circuit configured to set the capacitive values of the first and second tuning capacitive networks to the tuning capacitive values, wherein the control circuit comprises:
a measurement circuit configured to measure for a plurality of capacitive values of the first and second tuning capacitive networks, respective sets of parameters, 
and a software module configured to execute a search algorithm using the respective sets of measured parameters and select the tuning capacitive values of the first and second tuning capacitive networks based on the respective sets of measured parameters and a set of corresponding target parameters; and 
a memory configured to store a set of reference search algorithms, and a management module configured to select the search algorithm among the set of reference search algorithms. 

Regarding claim 24,
As previously indicated in the non-final action dated 02/02/2022,
The prior art fails to teach or to reasonably suggest:
 A circuit comprising:
a near field communication (NFC) controller;
an antenna terminals coupled to the NFC controller through a differential matching circuit and configured to be coupled to an antenna;
the differential matching circuit comprising a first tuning capacitive network coupled in series between the NFC controller and the antenna terminals, and a second tuning capacitive network coupled to the NFC controller and the antenna terminals and to a reference terminal;
a control circuit configured to determine tuning capacitive values of the first and second tuning capacitive networks to adjust a delivered output power at a desired level;
a setting circuit configured to set capacitive values of the first and second tuning capacitive networks to the tuning capacitive values;
a measurement circuit configured to measure for a plurality of capacitive values of the first and second tuning capacitive networks, respective sets of parameters; and
a software module configured to execute a search algorithm using the respective sets of measured parameters and select the tuning capacitive values of the first and second tuning capacitive networks based on the respective sets of measured parameters and a set of corresponding target parameters, wherein each set of parameters of the respective sets of parameters comprises: 
a respective voltage at the antenna;
	a respective current delivered in the matching circuit by the NFC controller; and
	a respective phase between the respective current delivered by the NFC controller and a respective current received by the NFC controller.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HALL (U.S. Pub. 2007/0296593 ) teaches a resonant circuit tuning system including a resonant circuit having a first capacitive element in series between a transmitter and an antenna coil and a second capacitive element in parallel with the transmitter and the antenna coil. At least one of the first capacitive element and second capacitive element may be configured to be varied. The resonant circuit tuning system also may include a controller for controlling a variable value of at least one of the first and second capacitive elements.
KRISHNAN (U.S. Pub. 2014/0106668) teaches a near-field communications (NFC) device including an NFC antenna, a matching network coupled to the NFC antenna, and a transmitter coupled to the matching network. The transmitter applies a signal to the matching network and a capacitance of the matching network is varied. A parameter is measured while varying the capacitance of the matching network and while applying the signal. A peak value of the parameter is identified and compared to a threshold. A communication protocol is initiated in response to a determination that the peak value satisfies the threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689